DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 11/18/2021. 
 Claims 14, 16, 18 and 20-26 pending. 
This application is a 371 filing of PCT/KR2016/010480 filed 9/20/2016 (published as WO 2017052160 on 3/30/2017) which claims priority to KR10 2015-0133349 filed 9/21/2015. The certified copy of the foresight document is present. However, it is not in English nor accompanied by a translation. Applicant, therefore, cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. Therefore, the priority date of the claims is 9/20/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 16, 20, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being obvious This is a new rejection necessitated by applicants’ amendment. 
Fontoura et al teach a method of “DNA therapy” designed to improve neuropathy from diabetes (see e.g. ¶0158). The method involves administration of Gad and IL-10
“glutamic acid decarboxylase (65 and 67 kDa forms) (GAD)” “GAD + IL-10”
Fontoura et al do not teach direct administration to the CNS. However, it is known in the art that delivery intrathecally is a preferred method for treatment of neuropathic pain (see Hirai et al, e.g. abstract). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the method of administration taught by Hirai et al in the methods of Fontoura et al which teaches administration by vectors such as those used by Hirai to administer GAD and IL-10 to treat diabetes i.e. neuropathy. Such a modification would have resulted in a method encompassed by claim 14. As noted above: 1) Fontoura et al teach use of polynucleotide therapy to deliver genes for therapy GAD  + IL-10 wherein this combination is directed for diabetes with several goals that include lessening neuropathy and 2) Hirai et al teach that such therapy is mediated by intrathecal administration. A person of ordinary skill in the art would have found it obvious to use the known method of targeting the CNS with AAV as taught by Hirai because the intrathecal method improves CNS transduction which is necessary for treatment of neuropathy. 
The pain is as recited in claim 16- diabetic neuropathic pain. Fontoura et al teach use of virus such as retrovirus, adenovirus and AAV (see e.g. (85) and (100). The sequences are formulated in pharmaceutical forms (see e.g. (98)).  
.


Claims 18 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fontoura et al (US Patent 7,544,669; see entire document) in view of Hirai et al (Molecular Therapy, 2014, pages 409-419; see entire document) as applied to claims 14, 16, 20, 25 and 26  above, and further in view of Relter et al (US 20130115218; see entire document) and Huang et al (US 20090010948; see entire document) and Palfi et al (Hum Gene Ther. 2012 Aug;23(8):847-58; see entire document). This is a new rejection necessitated by applicants’ amendment. 
Missing from the teachings of Fontoura and Hirai et al is the ratio of virus to virus and the sequences recited. 
Palfi explores administration of two AAV and finds that there is a range of ratios that is tolerable but 1:1 gives the best co expression results (see figure 6).  
Relter et al teach the sequence of GAD65 as set forth in SEQ I DNO:17. 
Huang et al teach the sequence of IL-10 as set forth in SEQ ID NO:16.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the sequences known in the art in the methods of Fontoura and Hirai as well as the known optimal ratio of two viruses. The possession of the sequences makes performing the method predictable and would have been in the ability of the practitioner to use. Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the ratio of virus:virus as well as sequences taught by Relter and Huang and Palfi in the method of administration taught by Hirai et al in view of Fontoura. Such a modification would have resulted in a method the art in the methods of Fontoura and Hirai as well as the known optimal ratio of two viruses. The possession of the sequences makes performing the method predictable and would have been in the ability of the practitioner to use and known and successfully used ratios. 

Response to Arguments
	First, applicants argue that the art does not teach the claimed invention. 
Specifically, applicants argue that Fontoura at best teaches use of Gad and IL-10 together to treat diabetes. 

    PNG
    media_image1.png
    134
    327
    media_image1.png
    Greyscale


Applicants argue that one would not be motivated to extend this to treatment of pain. However, Fontoura quite specifically teaches that a measure of treatment is decrease in neuropathy. 

(158) Human diabetes patients treated with the disclosed DNA therapy will be monitored for disease activity based on decreased requirement for exogenous insulin, alterations in serum autoantibody profiles, decrease in glycosuria, and decrease in diabetes complications such as cataracts, vascular insufficiency, arthropathy, and neuropathy.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Neuropathy is damage of nerves that results in pain. Hence, all that is missing from Fontoura is intrathecal administration. To this end Hirai et al was provided for teachings of intrathecal administration which leads to direct administration of the CNS. Applicants argue that Hirai, the secondary reference does not remedy the deficiency of treating pain. However, it is argued that Fontoura provides this teaching. 
Similarly, Palfi, Relter and Huang are not provided to overcome this alleged deficiency but to supplement known but not taught limitations such as viral ratios and specific sequences of GAD65 and IL-10. . 
Applicants argue that the claimed method is based on unexpected results. However, these results only show AAV-rIL-10 with AAV-GAD65 synergistically treat pain. The affidavit in the response filed 4/12/2021 provided this table. 

    PNG
    media_image2.png
    283
    665
    media_image2.png
    Greyscale

However, for reasons of record, this was shown to represent the narrower scope of the results as opposed to the broader scope of the claims.  Specifically, the Declaration establishes that rAAV (serotype unmentioned) encoding GAD65 and IL-10 at a 1:30 ratio administered to a neuropathic mouse model by direct administration to the lumbar spine led to synergistic effects. However,
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.

In this case, the results are indicative of the effectiveness of AAV in mediating the response based on CNS delivery to treat neuropathic effects. Applicants own references provided speak to the improved efficacy upon use of AAV. The references and rejections have established the complications of effective gene delivery because of a need for safe, effective transduction of target sites for adequate expression. The references together suggest that AAV can accomplish this for neurological pain treatment. Hirai provided 8/25/2021 states the issue in part. 
Nonviral systems including hydrodynamic injection, cationic liposomes,® nanoparticles,’ and lipid conjugation" provide effective and relatively safe delivery of nucleic acids to the CNS. In comparison with viral vectors, however, they still show low transduction efficiency, insufficient inhibition of gene expression and a short duration of therapeutic effects; therefore, viral vectors may be preferable for treating chronic pain states. 


Homs et al provided 4/21/2021 teach, 
Gene therapy strategies for treatment of chronic pain, genetic and acquired peripheral neuropathies like DPN, or accelerating peripheral nerve regeneration could be envisaged if efficient gene transfer to the peripheral nervous system (PNS) would be achieved. Viral vectors offer the possibility to specifically target different cell types in the PNS. 

Wu et al 8/7/2020 provided detail these complications


An ideal vector for gene therapy should achieve stable, tissue-specific regulated gene expression without eliciting the host immune response.”° The choice of which viral vector to be used is based also on the following practical transgene-specific considerations: (1) What is the size of the exogenous gene one
wants to transfer? (2) Is the target cell mitotically active (e.g., glial cells) or postmitotic (e.g., nerve cells)? 3) What is the desired route of delivery? and (4) What is the desired duration of therapeutic intervention?

Obstacles in Viral Approaches. Therapeutic intervention for pain requires gene delivery to CNS. Although viral vectors offer a promising approach to accomplishing this goal, there are numerous practical obstacles to realizing it. Delivery of most drugs to the CNS is hampered by the blood- brain barrier (BBB). Similar pharmacokinetic limitations pertain to gene therapy. The BBB is formed by tight functions between capillary endothelial cells and excludes molecules greater than approximately 600 Da.*? Clearly, systemically injected viral vectors as well as naked oligonucleotide are excluded from effectively entering the CNS.

To this end Huang et al provided 8/7/2020 teach that there are obstacles that are best solved by virus vectors and the preponderance of evidence presented suggests that AAV overcomes a number of obstacles (see Kim et al provided 9/9/2019). 
Viral vectors for gene therapy are currently mainly in preclinical trials, Although gene therapy is a promising new treatment and has some advantages over other therapies, there are still several problems left to be solved. Transfection efficiency, specific targeting, and the safety of viral vectors need to be improved. Potential mutations, antiviral response and total inefficacy also limit the application of gene therapy.
Achieving a restricted, local production of therapeutic transgenes may decrease some adverse reactions. Previous studies focused on the application of single therapeutic gene, while codelivering antagonizing genes may decrease the side effects and improve efficacy. For instance, Xu et al. demonstrated  that recombinant AAV-mediated transgene expression of u-opioid receptor which targets specifically DRG neurons could avoided undesired systemic effects of opioids and also enhance the antinociceptive effects of morphine (33). The development of biomedical technologies will lead to the construction of safer and more efficient viral vectors. It is believed that successful application of viral vectors for gene therapy could lead to a breakthrough in the treatment of chronic pain and other diseases.

Kim et al
The AAV-based vector system has been widely applied to neural systems, due to several advantages.
First, they are safer because of non-pathogenic [29]. Second, they have a wide range of host cells. Third, they are able to deliver therapeutic genes to post-mitotic cells such as neurons [49], astrocytes [28] and oligodendrocytes [8]. Fourth, they provide sustained, long-term gene expression [29] that is required to treats chronic diseases. Some, such as rAAV2, are the most commonly used AAV serotype so far, efficiently transduces primary neurons in the central nervous system [5. 47].

Hence, the results are absent evidence to the contrary reflective of the systems used. Therefore, these results are not reflective of the scope of the claimed invention. Applicants have not established that the breadth of the generic claims are responsible for this unexpected result. Therefore, the results and as stated in the previous response, the Declaration under 37 CFR 1.132 filed 1.132, are insufficient to overcome the rejection of claims based upon 35 USC 103 as set forth in the last Office action. 
If applicants can show that these results extend beyond AAV delivery or the claims are limited to AAV, reconsideration of allowance would follow. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14, 16, 18 and 20-26 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 15-17 of copending Application No. 16/346,170. This rejection is maintained for reasons of record in the office actions mailed 8/7/2020 and 2/12/021 and 8/25/2021. Applicants request for abeyance is acknowledged.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 15-17 copending Application No. 16/346,170.  That is, the cited claims of copending Application No. 16/346,170 anticipate and fall entirely within the scope of the rejected claims of the instant application.  
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/346,170, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/346,170, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633